     Case: 3:20-cr-00016-RAM-RM Document #: 33 Filed: 11/23/20 Page 1 of 1




                       IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                               )
                                                        )
                         Plaintiff,                     )
                                                        )
                         v.                             )       Case No. 3:20-cr-0016
                                                        )
SHELDON STUART ISLES,                                   )
                                                        )
                         Defendant.                     )
                                                        )

                                                   ORDER

        UPON CONSIDERATION of the jury trial in this matter, scheduled to commence on

December 7, 2020, it is hereby

        ORDERED that the parties shall file and serve a pre-trial brief no later than November

30, 2020, which shall include the following: (a) proposed list of witnesses; (b) proposed list

of exhibits; (c) estimated length of case-in-chief and case-in-defense; (d) proposed non-

standard voir dire questions; and (e) proposed non-standard jury instructions related to the

elements of the charges and defenses; and it is further

        ORDERED that the parties shall provide the Clerk of Court with a USB Flash Drive

containing electronic versions of exhibits no later than December 2, 2020.1



Dated: November 23, 2020                                    /s/ Robert A. Molloy
                                                            ROBERT A. MOLLOY
                                                            District Judge




1Counsel are advised to consult with Court technical staff to determine the proper format for saving electronic
versions of exhibits. The Government’s trial exhibits shall be labelled sequentially beginning with
Government’s Exhibit 1. Any trial exhibits the Defense intends to offer shall be labelled sequentially beginning
with Defense Exhibit A.
